     3:18-cr-00500-JFA       Date Filed 02/05/21     Entry Number 173       Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

UNITED STATES OF AMERICA                    :     CRIMINAL NO.: 3:18-CR-00500-JFA-2
                                            :
      vs.                                   :
                                            :         ORDER TERMINATING
PATRICK CLIFTON CLARK                       :     DEFENDANT’S PARTICIPATION IN
                                                      THE BRIDGE PROGRAM




              On July 8, 2020, defendant was accepted as a participant in the BRIDGE Program
under which program the defendant’s compliance with the terms of supervision is overseen by
the BRIDGE Program Team. On February 3, 2021, defendant voluntarily withdrew from the
Program.


       IT IS HEREBY ORDERED that defendant is terminated from further participation in the
BRIDGE Program. The Court further orders that this case shall be transferred back to the
United States District Judge who was supervising defendant prior to defendant’s acceptance
into the BRIDGE Program.




                                                   s/J. Michelle Childs
                                                   HON. J. MICHELLE CHILDS
                                                   UNITED STATES DISTRICT JUDGE


February 3, 2021
Columbia, South Carolina
